DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 17 of the instant application are broader in scope to the subject matter already patented on claim 1 of U.S. Patent No. 9,369,777.

Claims 2, 3, 4, 5, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 1, 10, 4 and 1 of U.S. Patent No. 9,369,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, 4, 5, 8 and 9 of the instant application are broader in scope to the subject matter already patented on Claims 1, 9, 1, 10, 4 and 1 of U.S. Patent No. 9,369,777.

Claims 12, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9 and 10 of U.S. Patent No. 9,369,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 13 and 14 of the instant application are broader in scope to the subject matter already patented on Claims 1, 9 and 10 of U.S. Patent No. 9,369,777.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2 of U.S. Patent No. 9,369,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the instant application are broader in scope to the subject matter already patented on Claim 2 of U.S. Patent No. 9,369,777.

Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,777 in view of Niemeijer et al. (Pub No US 2010/0313218).  While claim 1 of U.S. Patent No. 9,369,777 already captures patented demographic data, it is noted that said claim is silent to explicitly disclose that the demographic data is aggregated for the plurality of computing devices.
Nevertheless, in a similar field of endeavor Niemeijer discloses that the demographic data is aggregated for the plurality of computing devices (Paragraphs [0037] [0039] figure 3; demographic vectors may be aggregated and targeted per zone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,369,777 by specifically providing the elements mentioned above, as taught by Niemeijer, for the predictable result of utilizing demographic data to more accurately target advertisements to the right viewers as intended by the advertisers.

Claims 7 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,777 in view of Niemeijer et al. (Pub No US 2010/0313218).  While claim 1 of U.S. Patent No. 9,369,777 already captures and patents demographic data, it is noted that said claim is silent to explicitly disclose that the demographic data is aggregated for the plurality of computing devices.
Nevertheless, in a similar field of endeavor Niemeijer discloses that the demographic data is aggregated for the plurality of computing devices (Paragraphs [0037] [0039] figure 3; demographic vectors may be aggregated and targeted per zone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,369,777 by specifically providing the elements mentioned above, as taught by Niemeijer, for the predictable result of utilizing demographic data to more accurately target advertisements to the right viewers as intended by the advertisers.

Claims 10, 16 and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,369,777 in view of Damm et al. (Pub No US 2012/0116873).  While claim 1 of U.S. Patent No. 9,369,777 already captures and patents demographic data, it is noted that said claim is silent to explicitly disclose that the third information is aggregated for the plurality of computing devices.
Nevertheless, in a similar field of endeavor Damm discloses that the third information (e.g. performance data) is aggregated for the plurality of computing devices (Paragraphs [0100]-[0102] figure 11; receive actual campaign performance data, and comparing the campaign performance data with the campaign performance criteria 744 in order to determine whether to modify the targeted campaign accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,369,777 by specifically providing the elements mentioned above, as taught by Damm, for the predictable result of modifying an advertisement campaign based on modified filters and the received performance information in order to attempt to increase revenue generated by the modified campaign (Damm – paragraph [0102]).  







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, 13-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemeijer et al. (Pub No US 2010/0313218) in view of Damm et al. (Pub No US 2012/0116873). Hereinafter, referenced as Niemeijer and Damm.

Regarding claim 1, Niemeijer discloses a method comprising: 
receiving first information (e.g. reach goals 640) indicating a targeted number of impressions associated with advertising content to be distributed to a plurality of computing devices (Paragraphs [0033] [0034] [0046] figure 2; advertisement media parameters, e.g. reach goals 640); 
receiving second information (e.g. target demographic 620) indicating demographic data associated with the plurality of computing devices (Paragraphs [0033] [0034] [0046] figure 2; advertisement media plan parameters, e.g. target demographic 620);
determining, based on the first information and the second information, a first schedule (e.g. media rotation) for distributing the advertising content to the plurality of computing devices to achieve the targeted number of impressions (Paragraphs [0046] figure 6; optimize media rotation 650); 
causing, based on the first schedule, output of the advertising content (Paragraphs [0022]; output targeted advertisements); 
third information indicative of whether the targeted number of impressions was achieved (Paragraph [0046] figure 6; acceptable results? 670); 
and determining, based on the third information, a second schedule for distributing the advertising content to the plurality of computing devices (Paragraph [0046] figure 6; Re-Optimize media rotation 650 if results are not acceptable).
However, it is noted that Niemeijer is silent to explicitly disclose receiving third information indicative of whether the targeted number of impressions was achieved.
Nevertheless, in a similar field of endeavor Damm discloses receiving third information indicative of whether the targeted number of impressions was achieved (Paragraphs [0100]-[0102] figure 11; receive actual campaign performance data, and comparing the campaign performance data with the campaign performance criteria 744 in order to determine whether to modify the targeted campaign accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Niemeijer by specifically providing the elements mentioned above, as taught by Damm, for the predictable result of modifying an advertisement campaign based on modified filters and the received performance information in order to attempt to increase revenue generated by the modified campaign (Damm – paragraph [0102]). 

Regarding claim 3, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses that the plurality of computing devices comprises at least one of: a set-top-box, a mobile computing device, a laptop, a personal computer, a smartphone, a tablet, or a television (Paragraph [0023]; set top box).

Regarding claim 4, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses that the advertising content is associated with a target demographic (Paragraphs [0033] [0034] [0046] figure 2; advertisement media plan parameters, e.g. target demographic 620).

Regarding claim 5, Niemeijer and Damm discloses the method of claim 4; moreover, Niemeijer discloses that the target demographic indicates one or more targeted households, one or more targeted computing devices of the plurality of computing devices, or one or more targeted types of computing devices associated with the plurality of computing devices (Paragraphs [0033] [0034] [0040] figure 2; e.g. target households with males 18-25, income level, etc.).

Regarding claim 6, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses that the demographic data is aggregated for the plurality of computing devices (Paragraphs [0037] [0039] figure 3; demographic vectors may be aggregated and targeted per zone).

Regarding claim 7, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses that the demographic data is associated with one or more individual computing devices of the plurality of computing devices (Paragraphs [0033] [0034] [0040] figure 2; e.g. target households with males 18-25, income level, etc.).

Regarding claim 8, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses the third information (Paragraph [0046] figure 6; acceptable results? 670).
However, it is noted that Niemeijer is silent to explicitly disclose that the third information comprises real-time viewing data confirming a number of impressions of the advertising content.
Nevertheless, in a similar field of endeavor Damm discloses that the third information comprises real-time viewing data confirming a number of impressions of the advertising content (Paragraphs [0100]-[0102] figure 11; receive actual campaign performance data, and comparing the campaign performance data with the campaign performance criteria 744 in order to determine whether to modify the targeted campaign accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Niemeijer by specifically providing the elements mentioned above, as taught by Damm, for the predictable result of modifying an advertisement campaign based on modified filters and the received performance information in order to attempt to increase revenue generated by the modified campaign (Damm – paragraph [0102]). 

Regarding claim 9, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses the third information (Paragraph [0046] figure 6; acceptable results? 670).
However, it is noted that Niemeijer is silent to explicitly disclose that the receiving the third information comprises: receiving, from the plurality of computing devices, the third information.
Nevertheless, in a similar field of endeavor Damm discloses that the receiving the third information comprises: receiving, from the plurality of computing devices (e.g. clients 150), the third information (Paragraphs [0100]-[0102] figure 11; receive actual campaign performance data, and comparing the campaign performance data with the campaign performance criteria 744 in order to determine whether to modify the targeted campaign accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Niemeijer by specifically providing the elements mentioned above, as taught by Damm, for the predictable result of modifying an advertisement campaign based on modified filters and the received performance information in order to attempt to increase revenue generated by the modified campaign (Damm – paragraph [0102]). 

Regarding claim 10, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses the third information (Paragraph [0046] figure 6; acceptable results? 670).
However, it is noted that Niemeijer is silent to explicitly disclose that the third information is aggregated for the plurality of computing devices.
Nevertheless, in a similar field of endeavor Damm discloses that the third information (e.g. performance data) is aggregated for the plurality of computing devices (Paragraphs [0100]-[0102] figure 11; receive actual campaign performance data, and comparing the campaign performance data with the campaign performance criteria 744 in order to determine whether to modify the targeted campaign accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Niemeijer by specifically providing the elements mentioned above, as taught by Damm, for the predictable result of modifying an advertisement campaign based on modified filters and the received performance information in order to attempt to increase revenue generated by the modified campaign (Damm – paragraph [0102]). 


Regarding claims 11, 13, 14 and 15, Niemeijer and Damm discloses all the limitations of claims 11, 13, 14 and 15; therefore, claims 11, 13, 14 and 15 are rejected for the same reasons stated in claims 1, 3, 5 and 7, respectively.

Regarding claim 16, Niemeijer and Damm discloses all the limitations of claim 16; therefore, claim 16 is rejected for the same reasons stated in claims 8 and 10.

Regarding claim 17, Niemeijer and Damm discloses all the limitations of claim 17; therefore, claim 17 is rejected for the same reasons stated in claims 1 and 9.

Regarding claim 19, Niemeijer and Damm discloses all the limitations of claim 19; therefore, claim 19 is rejected for the same reasons stated in claims 6 and 7.

Regarding claim 20, Niemeijer and Damm discloses all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claims 8 and 10.



Claims 2, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemeijer and Damm in view of Ozer et al. (Pub No US 2004/0243623). Hereinafter, referenced as Ozer.

Regarding claim 2, Niemeijer and Damm discloses the method of claim 1; moreover, Niemeijer discloses the second information (e.g. target demographic 620).
However, it is noted that Niemeijer and Damm are silent to explicitly disclose that the second information further indicates viewing data associated with previously presented advertising content. 
Nevertheless, in a similar field of endeavor Ozer discloses that the second information further indicates viewing data associated with previously presented advertising content (Paragraphs [0016] [0120]; a planning module utilizes historical advertising impression data and data representative of currently scheduled advertisements, which have an implied or estimated impression target, to generate a database of estimated advertising inventory, i.e., predicting the usage of advertising inventory based upon previously watched advertisements for specific target criteria, such as demographic data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Niemeijer and Damm by specifically providing the elements mentioned above, as taught by Ozer, for the predictable result of predicting the usage of advertising inventory based upon previously watched advertisements for specific target criteria, such as demographic data (Paragraph [0016]).

Regarding claim 12, Niemeijer, Damm and Ozer discloses all the limitations of claim 12; therefore, claim 12 is rejected for the same reasons stated in claim 2.

Regarding claim 18, Niemeijer, Damm and Ozer discloses all the limitations of claim 18; therefore, claim 18 is rejected for the same reasons stated in claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423